Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re Claims 1 and 12, the most relevant reference, US 2014/0247386 to Takagi, fails to disclose or suggest an imaging apparatus as well as a viewfinder comprising a superimposing optical element that is disposed in an optical path of the optical finder so as to superimpose displaying by the display on the optical image of the subject observed through the optical finder, an electronic variable ND filter that adjust alight amount of the optical image of the subject incident into the superimposing optical element, and a processor configured to control a light amount of the display on the basis of a result of measurement of the transmittance measurer so as to keep constant a light amount ratio of the optical image of the subject observed through the optical finder and the displaying by the display superimposed on the optical image.
As shown in Fig. 1, Takagi only discloses an imaging apparatus comprising:
an optical finder or an observation optical system 11 through which an optical image of a subject is observed (image of the subject formed in an imaging element 46) [0034-0035];
a display 15 [0034];
an imaging element 46 that is disposed in an optical path of the optical finder 11 so as to form and image the subject image, then outputs the imaged subject image to be displayed on the display 15 [0035];
an electronic variable ND filter 45 that is disposed in an optical path of the optical finder so as to adjust a light amount of the optical image of the subject incident into the imaging element 46 [0035]; and
a transmittance measurer 29 that measures a transmittance of the electronic variable ND filter changing over time in a case where the transmittance of the electronic variable ND filter is switched (applied voltage changed) (Fig. 2) [0036-0043].
Re Claim 10, as shown above, Takagi fails to disclose or suggest an imaging apparatus including a superimposing optical element that is disposed in an optical path of the optical finder so as to superimpose displaying by the display on the optical image of the subject observed through the optical finder, and an electronic variable ND filter that adjusts alight amount of the optical image of the subject incident into the superimposing optical element.
Takagi also fails to disclose or suggest a finder display control method of the imaging apparatus comprising a step of controlling the light amount of the display on the basis of a result of measurement of the transmittance so as to keep constant a light amount ratio of the optical image of the subject observed through the optical finder and the displaying by the display superimposed on the optical image.
As shown in Fig. 3, Takagi only discloses a step (S2, S3, S4) of measuring a transmittance of the electronic variable ND filter 44 changing over time in a case where the transmittance of the electronic variable ND filter is switched [0046-0048].
Re Claim 11, as shown above, Takagi fails to disclose or suggest an imaging apparatus including a superimposing optical element that is disposed in an optical path of the optical finder so as to superimpose displaying by the display on the optical image of the subject observed through the optical finder, and an electronic variable ND filter that adjusts alight amount of the optical image of the subject incident into the superimposing optical element.
Takagi fails to disclose or suggest a finder display control function of the above imaging apparatus including a function of controlling the light amount of the display on the basis of a result of measurement of the transmittance so as to keep constant a light amount ratio of the optical image of the subject observed through the optical finder and the displaying by the display superimposed on the optical image.
As shown in Fig. 3, Takagi only discloses a function (S2, S3, S4) of acquiring information about a result of measurement of a transmittance of the electronic variable ND filter 44 changing over time in a case where the transmittance of the electronic variable ND filter is switched [0046-0048].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 26, 2022